Citation Nr: 0632147	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected residuals of traumatic 
encephalopathy to include pain disorder.

(The issue of entitlement to a rating in excess of 30 percent 
for pain disorder is the subject of a separate decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  This matter is before the Board on 
appeal from an August 2005 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2006, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is of record.  
At the hearing, the appellant submitted additional evidence 
with a waiver of RO initial consideration of such evidence.  
The undersigned also stated the case would be held in 
abeyance 90 days for the submission of additional evidence.  
38 C.F.R. § 20.709.  In September 2006, the Board granted the 
veteran's representative's motion to advance the case on the 
Board's docket due to the appellant's advanced age.


FINDING OF FACT

The veteran is not shown to have chronic depression.


CONCLUSION OF LAW

Service connection for depression is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's pertinent treatment records have been secured.  
As there is no evidence he currently has a diagnosis of 
depression, an examination for an opinion as to a possible 
relationship between such disability and his military service 
or a service-connected disability is not necessary. 
 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512 (2004).   The veteran has not identified any evidence 
that remains outstanding.  As noted above, at the June 2006 
hearing his representative requested that the case be held in 
abeyance for 90 days to afford him the opportunity to submit 
additional evidence establishing a diagnosis of depression.  
The case has been held open in excess of 90 days and no such 
evidence has been submitted.  VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background, Legal Criteria, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for a claimed disability, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Three threshold requirements must be met in order to 
establish secondary service connection: there must be (1) 
competent evidence (a medical diagnosis) of current chronic 
disability; (2) evidence of a service-connected disability, 
and (3) competent evidence of a nexus between the service-
connected disability and the disability for which secondary 
service connection is sought.  The veteran has established 
service-connection for residuals of traumatic encephalopathy, 
to include a pain disorder.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold requirement that must be met in order to 
establish claims for both direct and secondary service 
connection is competent evidence (a medical diagnosis) of 
current disability.  Here, both service and post-service 
medical treatment records are negative for symptoms, 
findings, diagnosis, or treatment of depression.  Upon 
separation examination, it was noted the veteran had a normal 
psyche and did not have depression.  A March 1999 letter from 
Dr. S. A. M. states that "as with any chronic fatigue 
patient, there is some associated depression that could be 
related back to his injury, but there would be no way to 
determine this definitively."  More recently, however, on 
April 2003 VA psychological evaluation (for a different 
disability), the veteran denied having chronic depression and 
noted that he was able to get over any bouts of depression by 
getting his mind off of his problems.  Depression was not 
diagnosed.  Furthermore, at the June 2006 hearing, both the 
veteran and his representative stated that the veteran had 
not had chronic depression diagnosed.  They requested an 
abeyance period to afford them the opportunity to secure and 
submit evidence that the veteran does have a diagnosis of 
depression.  The (90 day) abeyance period has expired, and 
such evidence not been received.  Thus, there is no competent 
(medical) evidence that the veteran currently has depression.  
In the absence of proof of a present disability, there cannot 
be a valid claim of direct or secondary service connection; 
thus, it is unnecessary to proceed any further with the 
analysis of this claim.  See Hickson, supra; see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance 
of the evidence is against this claim, and it must be denied.






ORDER

Service connection for depression, claimed as secondary to 
residuals of traumatic encephalopathy, to include pain 
disorder, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


